DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 16-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacMillan (US 5,120,209) (of record) and Ohara (US 2008/0099114) (of record).

Regarding claims 16, 20, and 22, MacMillan discloses a method of forming a tire tread, comprising: assembling a plurality of mold segments (Figs. 28-29: 241-246) end-to-end so as to form an elongate structure (Figs. 28-29) (Col. 15 lines 10-14); adding a first end segment (Fig. 28: see segment 241 at end 273) to a first end (Fig. 28: 273) of the elongate structure; attaching the plurality of mold segments and the first end segment so as to form a unitary mold (Figs. 28-29: 270) (Col. 15 lines 14-26); and using the unitary mold in a pressing operation to form a tire tread (Col. 15 lines 26-43).
MacMillan further discloses that the plurality of mold segments (Figs. 28-29: 241-246) includes a first mold segment (Fig. 28: 241 at end 273) and subsequent mold segments (Fig. 28: see respective mold segments 242, 243, 244, 245, 246, 241, 242 extending from the first end to the second end of the mold; Fig. 29: see respective mold segments 245, 246, 241, 242, 243, 244, 245 extending from the first end to the second end of the mold), assembling the subsequent mold segments end-to-end so as to form the elongate structure (Figs. 28-29) (Col. 15 lines 10-14), the first mold segment defining a first number of tread pitch repetitions (Fig. 28: see individual pitch within pitch plane P241-242 for segment 241 at end 273 which forms one whole pitch). However, MacMillan does not expressly recite removing material from the first mold segment to form the first end segment, the first end segment having less than the first number of tread pitch repetitions. 
Ohara teaches a mold for molding a tire tread ([0003], [0010], [0019)), comprising: a plurality of mold segments (Fig. 4) ([0003], [0010], [0019]), each of the plurality of mold segments including an integer number of tread pitch repetitions ([0024]), the plurality of mold segments structured to be coupled to each other end-to-end so as to form the mold such that the mold includes an integer number of tread pitches (Fig. 4) ([0003], [0010]-[0011], [0019], [0024]), the integer number of tread pitches associated with the integer number of tread pitch repetitions ([0024]). Ohara further teaches cutting (i.e. removing material from) mold segments (Figs. 1, 3) so as to have a segment with less than the original number of tread pitch repetitions (Fig. 4) ([0010]). In this manner, the tire mold may have variable pitches and the cost for designing the mold can greatly be reduced. ([0011]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify MacMillan in order to provide the step of removing material from the first mold segment to form the first end segment such that the first end segment has less than the first number of tread pitch repetitions, so as to provide a tire mold that may have variable pitches and thereby lower its cost, as taught by Ohara. 
Ohara further teaches that the mold may mold tires with many kinds of variable pitches with inhibited rise in cost ([0012]). Moreover, the cutting regions may be marginal regions other than regions for making the tread pattern have variable pitches, such as regions that require cutting for the purposes of accurately arranging the piece lengths in the tire circumferential direction to predetermined lengths and making the end surfaces flat with no deformation, and as also required in the general piece manufacturing processes ([0026]). While Ohara does not expressly recite that the cutting removes half of a tread pitch from the at least one end of the tire, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to cut and lay out the mold end segments with the desired and optimal tread pattern and marginal edges for accurately manufacturing the tread, and thereby mold tires with many kinds of variable pitches with inhibited rise in cost. 
MacMillan further discloses that the first number of tread pitch repetitions is one (i.e. an integer) (Fig. 28: see pitch plane P241-242 of segment 241 at end 273 illustrating one whole individual pitch) (Col. 15 lines 20-22). Because modified MacMillan discloses removing material from the first mold segment to form the first end segment such that the first end segment has less than the first number of tread pitch repetitions, as discussed above, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the first end segment must then necessarily include a non-integer number of tread pitch repetitions because the whole one pitch was cut and thereby is now less than one. 

Regarding claim 17, MacMillan further discloses adding a second end segment (Fig. 29: see segment 246 at 274) to a second end (Fig. 29: 274) of the elongate structure opposite the first end (Fig. 28: 273). 

Regarding claim 18, MacMillan further discloses positioning the plurality of mold segments (Figs. 28-29: 241-246) and the first end segment (Fig. 28: see segment 241 at end 273) on a mold tray (Figs. 28-29: 270, 271, 272, 273, 274); and securing the plurality of mold segments and the first end segment to the mold tray (Col. 15 lines 14-26).

Regarding claim 19, MacMillan further discloses transversely cutting the precure length of rubber into desired lengths (i.e. cutting a portion of at least one end of the tire tread so as to necessarily form a cut-end of the tire tread) (Col. 15 lines 30-35); positioning the tire tread around a tire (Col. 15 lines 30-43; Col. 19 lines 39-68; Col. 20 lines 1-7), splicing the cut end of the tire tread with an opposite end of the tire tread (Col. 19 lines 39-68; Col. 20 lines 1-7), and curing the tire tread and the tire so as to form a retreaded tire (Col. 15 lines 30-43; Col. 19 lines 39-68; Col. 20 lines 1-7).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacMillan (US 5,120,209) (of record) and Ohara (US 2008/0099114) (of record) as applied to claim 16, and further in view of Cerny (US 2011/0186198) (of record). 

Regarding claim 23, MacMillan further discloses that the molded precure may be cut into desired lengths and applied to the circumference of a tire (Col. 15 lines 30-34). The precure may be cut along any one of the parting pitch planes (Fig. 28: P-P) such that all slices, irrespective of length, will match (Col. 15 lines 38-43). However, MacMillan does not expressly disclose a cut-mark defined on the first mold segment at the first end.
Ohara further teaches a first cut-line (Fig. 1: a, b’ or b, a’) extending perpendicularly relative to a long dimension of the mold segment in a direction of the tread pitch between the first body portion and the second body portion (Fig. 3), and a second cut-line (Fig. 1: see respectively opposite a, b’ or b, a’ to first cut-line) parallel to the first cut-line, the second cut-line between the second body portion and the third body portion (Fig. 3). The segments are thereby cut from already set cutting lines ([0010]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify MacMillan in order to provide the first mold segment with a cut-mark denoting a cut line, and cutting the first mold segment along the cut line, as is it is generally known in the similar art to provide cutting lines to follow in order to cut mold segments appropriately for tire treads, as taught by Ohara above. 
Additionally or alternatively, Cerny teaches an apparatus for improved tread splicing, wherein a length of tire tread relative to a tread cutter is adjusted so that the tire tread design may be spliced to provide a continuous pattern, and the points where the precured tread may be cut are generally located between a set of marks formed in precured tread, wherein the marks provide locations where the cut of the tread will permit for formation of a continuous tread pattern across the ultimate splice and also provide for improved performance and bonding ([0011]). For example, Cerny teaches that the cut-marks: permit consistent cutting and splicing along tread profiles that improve, among other things, the bonding characteristics and the performance characteristics; permit for pre-evaluated location determination taking into consideration the operational characteristic of the retreaded tire and the process by which it is constructed; and include areas of variation or tolerance that provide for the variability in operation without substantially adversely affecting the ultimate retreaded tire and process of construction ([0011]). Moreover, by appropriately placing splice marks (Figs. 3-7: 106, 108) in the tread pattern, by appropriately arranging the width of a gap between the marks, and by cutting the length of tire tread within the gap, the tread pattern that incorporates the length of tire tread thus produced will be within the appropriate range for both aesthetic purposes and, more importantly, reliability purposes ([0038]). Proper matching of the tread pattern is especially desirable for severe service tire applications, such as high speed or high load applications ([0038]). Cerny further teaches that the length of tire tread is generated by cuts performed along corresponding cut marks (Figs. 3-7: 106) ({0041]). In other words, Cerny teaches providing a tread that is formed having cut-marks to indicate where the tread length should be cut so as to be aesthetically pleasing and functionally reliable when splicing the tread ends together. It is also evident that Cerny teaches providing the cut-marks on the tire widthwise ends of the tread (Figs. 3-7: 106, 108) so as to cut across the width to form the splice (Fig. 6: 300). Accordingly, these two splice ends would correspond to the end segments of the mold disclosed above by MacMillan. However, even if these do not correspond to the end segments, Cerny clearly teaches providing the cut marks along the entire length (Fig. 3: L) of the tread so as to have various places that can provide a cutting location, which one of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect to mean that each mold segment would account for at least one cut-mark. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify MacMillan in order to provide the first mold segment with a cut-mark denoting a cut line, and cutting the first mold segment along the cut line, so as to achieve the advantages as taught by Cerny above. 

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive. 
On page 9 of the Remarks, Applicant argues that “Ohara would not have taught modifying MacMillan to include … [a step of removing material from the first mold segment to form the first end segment, the first end segment having less than the first number of tread pitch repetitions,] … since MacMillan teaches away from being modified in such a manner and such a modification would have made the method of MacMillan unsatisfactory for its intended purpose.” Applicant further argues that “MacMillan teaches that ‘no matter the sequence of the pitches, all abut at the pitch planes … and the tread patterns at all pitch planes P-P are perfectly matched circumferentially.’” Applicant further argues that “MacMillan teaches away from being modified to include such a configuration since a modification would have prevented all of the pitch planes P-P to be perfectly matched circumferentially and for each of the pitches to be substituted by any other pitch and still ‘match perfectly’”. The examiner respectfully disagrees. 
Ohara teaches that, despite cutting the mold segments, the tread patterns at all pitch planes (where the mold segments abut) are perfectly matched circumferentially and each of the pitches can be substituted by any other pitch and still match the constant shapes in the tread pattern (Fig. 4) ([0033]-[0035]). While the tread patterns disclosed by MacMillan and Ohara may be different they both disclose that, no matter the sequence of the pitches, all mold segments abut at the pitch planes and the tread patterns at all pitch planes are matched circumferentially. Accordingly, the intended purpose of MacMillan would not be affected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749